The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are allowable. 
Restricted/ nonelected process claim 20 will not be rejoined. According to MPEP 821.04(b), ‘All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined’. 
In the instant case, process claim 20 doesn’t depend on allowed product claim 1 or claim 13. Also, process claim 20 doesn’t include below limitations of allowed product claim 1 or claim 13:
vertically oriented source/drain regions extending into the substrate material (claim 1),
at least one vertically oriented source/drain trench extending into the substrate material; (claim 13)
Thus process claim 20 will be cancelled. 
Authorization for below examiner’s amendment was given in a phone conversation with Attorney Calderon on 01/10/2022.
The application has also been amended as follows: 
 (currently amended) A structure comprising:
a substrate material;
at least one vertically oriented gate structure extending into the substrate material and composed of a gate dielectric material and a conductive gate material; 
vertically oriented source/drain regions extending into the substrate material and composed of conductive dopant material lining a first vertical trench and a silicide lining the conductive dopant material in the first vertical trench in the vertically oriented source/drain regions; and
an insulator material on the silicide lining the conductive dopant material and filling in a remaining portion of the first vertical trench.
12.	 (currently amended) The structure of claim 2, further comprising a silicide on a planar surface of the substrate material, adjacent to the conductive dopant material and on the conductive gate material and an oxide material over the silicide lining the conductive dopant material and filling in a remaining portion of the vertical trench.
13. (currently amended) A structure comprising:
a substrate material;
at least one vertically oriented gate trench extending into the substrate material;
a gate dielectric material lining the at least one vertically oriented gate trench; 
a conductive gate material filling a remaining portion of the at least one vertically oriented gate trench; 
at least one vertically oriented source/drain trench extending into the substrate material;
a conductive dopant material lining the at least one vertically oriented source/drain trench; 
a silicide lining the conductive dopant material in the at least one vertically oriented source/drain trench; 
a silicide on a planar surface of the substrate material, adjacent to the conductive dopant and on the conductive gate material; and
an insulator material on the silicide lining the conductive dopant material and filling in a remaining portion of the at least one vertically oriented source/drain trench.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 and 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a thin film transistor, comprising: 
an insulator material on the silicide lining the conductive dopant material and filling in a remaining portion of the first vertical trench.
Since independent claim 1 and claim 13 are allowable in combination with all the remaining limitations of claim 1 and 13, therefore dependent claims 2-12 and 14-19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817